 



Exhibit 10.1
 
 




CREDIT AGREEMENT
Dated as of February 8, 2008
among
AVERY DENNISON OFFICE PRODUCTS COMPANY,
as the Borrower,
AVERY DENNISON CORPORATION,
as Holdings,
BANK OF AMERICA, N.A.,
as Administrative Agent,
The Other Lenders Party Hereto,
and
BANC OF AMERICA SECURITIES LLC,
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers.




 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section           Page  
 
                Article I   DEFINITIONS AND ACCOUNTING TERMS     1  
 
  1.01   Defined Terms     1  
 
  1.02   Other Interpretive Provisions     13  
 
  1.03   Accounting Terms     14  
 
  1.04   Rounding     14  
 
  1.05   Times of Day     14  
 
                Article II   THE COMMITMENTS AND LOANS     15  
 
  2.01   The Loans     15  
 
  2.02   The Making, Conversions and Continuations of Loans     15  
 
  2.03   Optional Prepayments     16  
 
  2.04   Reduction of Commitments     17  
 
  2.05   Repayment of Loans     17  
 
  2.06   Interest     17  
 
  2.07   Fees     17  
 
  2.08   Computation of Interest and Fees     18  
 
  2.09   Evidence of Debt     18  
 
  2.10   Payments Generally; Administrative Agent’s Clawback     18  
 
  2.11   Sharing of Payments by Lenders     20  
 
  2.12   Payments by Holdings     21  
 
                Article III   TAXES, YIELD PROTECTION AND ILLEGALITY     21  
 
  3.01   Taxes     21  
 
  3.02   Illegality     23  
 
  3.03   Inability to Determine Rates     23  
 
  3.04   Increased Costs     24  
 
  3.05   Compensation for Losses     25  
 
  3.06   Mitigation Obligations; Replacement of Lenders     26  
 
  3.07   Survival     26  
 
                Article IV   CONDITIONS PRECEDENT TO THE LOANS     26  
 
  4.01   Conditions to the Loans     26  
 
                Article V   REPRESENTATIONS AND WARRANTIES     28  

i



--------------------------------------------------------------------------------



 



                  Section           Page    
 
  5.01   Existence and Qualification; Power; Compliance with Law     28  
 
  5.02   Authority; Compliance with Other Instruments and Government Regulations
    29  
 
  5.03   No Governmental Approvals Required     29  
 
  5.04   Subsidiaries     29  
 
  5.05   Financial Statements     30  
 
  5.06   No Material Adverse Change or Other Liabilities     30  
 
  5.07   Title to Assets     30  
 
  5.08   Regulated Industries     30  
 
  5.09   Litigation     30  
 
  5.10   Binding Obligations     31  
 
  5.11   No Default     31  
 
  5.12   ERISA     31  
 
  5.13   Regulation U     31  
 
  5.14   Tax Liability     31  
 
  5.15   Copyrights, Patents, Trademarks and Licenses, etc     32  
 
  5.16   Environmental Matters     32  
 
  5.17   Insurance     32  
 
  5.18   Disclosure     32  
 
                Article VI   AFFIRMATIVE COVENANTS     32  
 
  6.01   Financial and Business Information     32  
 
  6.02   Certificates; Other Information     33  
 
  6.03   Notices     33  
 
  6.04   Payment of Taxes and Other Potential Liens     34  
 
  6.05   Preservation of Existence     35  
 
  6.06   Maintenance of Properties     35  
 
  6.07   Maintenance of Insurance     35  
 
  6.08   Compliance with Laws     35  
 
  6.09   Inspection Rights     35  
 
  6.10   Keeping of Records and Books of Account     36  
 
  6.11   ERISA Compliance     36  
 
  6.12   Environmental Laws     36  
 
  6.13   Use of Proceeds     36  

ii



--------------------------------------------------------------------------------



 



                  Section           Page    
 
  6.14   Termination of the Existing Credit Agreement     36  
 
  6.15   Assumption of the Obligations by Holdings     36  
 
                Article VII   NEGATIVE COVENANTS     37  
 
  7.01   Type of Business     37  
 
  7.02   Liens     37  
 
  7.03   Investments     38  
 
  7.04   Contingent Obligations     38  
 
  7.05   Subordinated Debt     38  
 
  7.06   Sale of Assets or Merger     38  
 
  7.07   Financial Covenants     38  
 
  7.08   Use of Proceeds     38  
 
                Article VIII   EVENTS OF DEFAULT AND REMEDIES     39  
 
  8.01   Events of Default     39  
 
  8.02   Remedies upon Event of Default     40  
 
                Article IX   ADMINISTRATIVE AGENT     41  
 
  9.01   Appointment and Authority     41  
 
  9.02   Rights as a Lender     41  
 
  9.03   Exculpatory Provisions     41  
 
  9.04   Reliance by Administrative Agent     42  
 
  9.05   Delegation of Duties     42  
 
  9.06   Resignation of Administrative Agent     43  
 
  9.07   Non-Reliance on Administrative Agent and Other Lenders     43  
 
  9.08   No Other Duties, Etc     43  
 
  9.09   Administrative Agent May File Proofs of Claim     44  
 
                Article X   CONTINUING GUARANTY     44  
 
  10.01   Guaranty     44  
 
  10.02   Rights of Lenders     45  
 
  10.03   Certain Waivers     45  
 
  10.04   Obligations Independent     45  
 
  10.05   Subrogation     45  
 
  10.06   Termination; Reinstatement     46  
 
  10.07   Subordination     46  
 
  10.08   Stay of Acceleration     46  

iii



--------------------------------------------------------------------------------



 



                  Section           Page    
 
  10.09   Condition of the Borrower     46  
 
                Article XI   MISCELLANENOUS     47  
 
  11.01   Amendments, Etc     47  
 
  11.02   Notices; Effectiveness; Electronic Communications     47  
 
  11.03   No Waiver; Cumulative Remedies     49  
 
  11.04   Expenses; Indemnity; Damage Waiver     49  
 
  11.05   Payments Set Aside     51  
 
  11.06   Successors and Assigns     51  
 
  11.07   Treatment of Certain Information; Confidentiality     54  
 
  11.08   Right of Setoff     55  
 
  11.09   Interest Rate Limitation     55  
 
  11.10   Counterparts; Integration; Effectiveness     55  
 
  11.11   Survival of Representations and Warranties     55  
 
  11.12   Severability     56  
 
  11.13   Replacement of Lenders     56  
 
  11.14   Governing Law; Jurisdiction; Etc     57  
 
  11.15   Waiver of Jury Trial     57  
 
  11.16   California Judicial Reference     58  
 
  11.17   No Advisory or Fiduciary Responsibility     58  
 
  11.18   USA PATRIOT Act Notice     59  
 
                SIGNATURES   S-1        

iv



--------------------------------------------------------------------------------



 



          SCHEDULES    
 
       
 
  2.01   Commitments and Applicable Percentages
 
  5.04   Subsidiaries
 
  5.09   Litigation
 
  11.02   Administrative Agent’s Office, Certain Addresses for Notices
 
        EXHIBITS    
 
            Form of
 
       
 
  A   Committed Loan Notice
 
  B   Note
 
  C   Compliance Certificate
 
  D   Assignment and Assumption
 
  E-1   Opinion Matters — Counsel to Loan Parties
 
  E-2   Opinion Matters — Local Counsel to Loan Parties

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT (“Agreement”) is entered into as of February 8,
2008, among AVERY DENNISON OFFICE PRODUCTS COMPANY, a Nevada corporation (the
“Borrower”), AVERY DENNISON CORPORATION, a Delaware corporation (“Holdings”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”).
PRELIMINARY STATEMENTS:
          The Borrower has requested that the Lenders provide a term loan
facility and the Lenders have indicated their willingness to lend on the terms
and subject to the conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “Acquisition” means any transaction, or any series of related
transactions, consummated after the Closing Date, by which Holdings and/or any
of its Subsidiaries directly or indirectly (a) acquires any going business or
all or substantially all of the assets of any firm, corporation, or division
thereof, whether through purchase of assets, merger or otherwise or (b) acquires
(in one transaction or as the most recent transaction in a series of
transactions) control of at least a majority in ordinary voting power of the
securities of a corporation which have ordinary voting power for the election of
directors or (c) acquires control of at least a majority ownership interest in
any partnership or joint venture.
          “Administrative Agent” has the meaning specified in the introductory
paragraph hereto and also means any successor administrative agent appointed
pursuant to Section 9.06.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 11.02, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitments” means the Commitments of all the Lenders.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement.
          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Loans represented
by (i) on or prior to the Closing Date, such Lender’s Commitment at such time
and (ii) thereafter, the principal amount of such Lender’s Loans at such time.
The initial Applicable Percentage of each Lender in respect of the Loans is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
          “Applicable Rate” means, in respect of the Loans, from time to time,
the following percentages per annum, based upon the Debt Rating as set forth
below:
Applicable Rate

                  Debt Ratings   Applicable Margin   Applicable Margin Pricing
Level   S&P/Moody’s   for LIBOR Loans   for Base Rate Loans
1
  A+/A1 or better   0.300%   0.000%
2
  A/A2   0.350%   0.000%
3
  A-/A3   0.450%   0.000%
4
  BBB+/Baa1   0.550%   0.000%
5
  BBB/Baa2 or lower   0.850%   0.000%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Holdings’
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if Holdings has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if Holdings does not have any Debt Rating,
Pricing Level 5 shall apply.
          Initially, the Applicable Rate shall be based upon the Debt Rating in
effect as of the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
          “Audited Financial Statements” means the audited consolidated balance
sheet of Holdings and its Subsidiaries for the fiscal year ended December 30,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Holdings and its
Subsidiaries, including the notes thereto.
          “Bank of America” means Bank of America, N.A. and its successors.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
          “Cash Equivalents” means, when used in connection with any Person,
such Person’s Investments in:
     (a) Government Securities due within one year after the date of the making
of the Investment;
     (b) certificates of deposit issued by, bank deposits in, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any Lender or any bank doing business in and incorporated under the
laws of the United States or any state thereof or Canada and having on the date
of such Investment combined capital, surplus, and undivided profits of at least
$500,000,000 in each case due within one year after the date of the making of
the Investment; and
     (c) readily marketable commercial paper of corporations doing business in
and incorporated under the laws of the United States or any state thereof or
Canada or any province thereof given on the date of such Investment the highest
credit rating by

3



--------------------------------------------------------------------------------



 



NCO/Moody’s Commercial Paper Division of Moody’s or S&P, in each case due within
six months after the date of the making of the Investment.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Commitments
hereunder is $400,000,000.
          “Committed Loan Notice” means a notice requesting (a) the Loans to be
made on the Closing Date, (b) a conversion of Loans from one Type to the other,
or (c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.
          “Consolidated Debt” means, as of any date of determination, the Debt
of Holdings and the Consolidated Subsidiaries, determined on a consolidated
basis as of such date.
          “Consolidated Earnings Before Interest and Taxes” means, as of any
date of determination, the earnings of Holdings and the Consolidated
Subsidiaries for the twelve month fiscal period most recently ended on or prior
to such date before deducting interest expense and taxes on or measured by
income charged against earnings for such period.
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus, to the extent deducted in the determination of such
Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, and (c) depreciation and
amortization expense for such period.
          “Consolidated Interest” means, as of any date of determination, the
interest expense of Holdings and the Consolidated Subsidiaries for the twelve
month fiscal period most recently ended on or prior to such date.

4



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” means, for any period, the consolidated net
income of Holdings and the Consolidated Subsidiaries for such period.
          “Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of Holdings and the Consolidated Subsidiaries, plus
Subordinated Debt in an amount up to but not exceeding 20% of the consolidated
net worth of Holdings and the Consolidated Subsidiaries (minus any Subordinated
Debt carried in the treasury of Holdings and any of its Subsidiaries); provided
that, for purposes of this definition only, any guaranty by Holdings or any of
its Subsidiaries of any Subordinated Debt shall be excluded from the calculation
of Subordinated Debt.
          “Consolidated Subsidiary” means any Subsidiary of Holdings whose
financial statements are consolidated with the financial statements of Holdings
in conformity with GAAP.
          “Consolidated Total Tangible Assets” means, as of any date of
determination, all assets of Holdings and the Consolidated Subsidiaries that
should be reflected in the asset side of a consolidated balance sheet of
Holdings and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.
          “Contingent Obligation” means any guarantee of any obligation of
another Person, or any agreement to become directly or indirectly responsible
for an obligation of another Person, (including, without limitation, any
agreement to maintain the net worth or liquidity of another Person or to
purchase any obligation, goods or services of another Person, or otherwise to
provide credit assurances to the holder of an obligation of another Person), or
any agreement in the nature of a guarantee or having the effect of creating
responsibility for the obligation of another Person, except the guarantee or
agreement in the nature of a guarantee by Holdings or a Consolidated Subsidiary
of the obligations of a Consolidated Subsidiary.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Debt” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and deferred employee
compensation obligations arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (e) all unpaid reimbursement obligations of such Person in respect of
letters of credit or similar instruments but only to the extent that either
(i) the issuer has honored a drawing thereunder or (ii) payment of such
obligation is otherwise due under the terms thereof, (f) all Debt secured by a
Lien on real property which is otherwise an obligation of such Person, and
(g) all Debt of others in excess of $1,000,000 guaranteed by such Person.
          “Debt Rating” has the meaning specified in the definition of
“Applicable Rate.”

5



--------------------------------------------------------------------------------



 



          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
          “Designated Officer” means the chief executive officer, president,
chief financial officer, treasurer, assistant treasurer or controller of a Loan
Party and any other officer of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Designated Officer of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Designated Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of Holdings that is
organized under the laws of any political subdivision of the United States.
          “Eligible Assignee” means, (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent (such approval not to be unreasonably
withheld or delayed), and (ii) unless (A) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivative
transaction or (B) an Event of Default has occurred and is continuing, the
Borrower (each such consent to be within the discretion of the consenting
party); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

6



--------------------------------------------------------------------------------



 



          “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
          “ERISA” means, at any date, the Employee Retirement Income Security
Act of 1974 and the regulations thereunder.
          “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
          “Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Eurodollar Rate.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

7



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement” means that certain bridge credit agreement
dated as of June 13, 2007 by and among Holdings, the lenders party thereto, and
J.P. Morgan Securities Inc., as arranger.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
          “Fee Letters” means, collectively, (i) the letter agreement, dated
January 4, 2008, among the Borrower, the Administrative Agent and Banc of
America Securities LLC, and (ii) the letter agreement, dated January 8, 2008,
among the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities Inc.,
as either letter agreement may be amended, modified, replaced or restated from
time to time.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

8



--------------------------------------------------------------------------------



 



          “Government Securities” means readily marketable direct obligations of
the United States or obligations fully guaranteed by the United States.
          “Guarantied Parties” means, collectively, the Administrative Agent,
the Lenders, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.
          “Guaranty” means the Guaranty made by Holdings under Article X in
favor of the Guarantied Parties.
          “Holdings” has the meaning specified in the introductory paragraph
hereto.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitees” has the meaning specified in Section 11.04(b).
          “Information” has the meaning specified in Section 11.07.
          “Intangible Assets” means assets having no physical existence and
that, in conformity with GAAP, should be classified as intangible assets,
including without limitation such intangible assets as patents, trademarks,
copyrights, franchises, licenses and goodwill.
          “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day of each April, July,
October and January and the Maturity Date.
          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
          (c) no Interest Period shall extend beyond the Maturity Date.
          “IRS” means the United States Internal Revenue Service.

9



--------------------------------------------------------------------------------



 



          “Investment” means, when used in connection with any Person, any
investment by such Person, whether by means of purchase or other acquisition of
stock or other securities or by means of loan, advance, capital contribution,
guarantee, or other debt or equity participation or interest in any other
Person.
          “Joint Lead Arrangers” means, collectively, Banc of America Securities
LLC and J.P. Morgan Securities Inc. in their capacities as joint lead arrangers.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable executive orders, administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
          “Lender” has the meaning specified in the introductory paragraph
hereto.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Leverage Ratio” means, at any date, the ratio of Consolidated Debt at
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.
          “Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).
          “Loan” means an extension of credit by a Lender to the Borrower under
Article II.
          “Loan Documents” means, collectively, (a) this Agreement, (b) the
Notes, (c) the Guaranty, and (d) the Fee Letters.
          “Loan Parties” means, collectively, the Borrower and Holdings.
          “Loan Party Materials” has the meaning specified in Section 6.03.
          “Majority Lenders” means, as of any date of determination, a Lender or
Lenders holding more than 50% of the Outstanding Amount on such date; provided
that the portion of the Outstanding Amount held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation U of the FRB.

10



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means a material adverse change in, or a
material adverse effect upon, the operations, business, assets or condition
(financial or otherwise) of Holdings or Holdings and its Subsidiaries taken as a
whole.
          “Maturity Date” means February 8, 2011; provided, however, that if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made or held by such Lender, substantially in the form
of Exhibit B.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
of any Loan Party of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of Loans after giving effect to any borrowings and prepayments
or repayments of Loans occurring on such date.
          “Participant” has the meaning specified in Section 11.06(d).
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in ERISA) which is subject to ERISA and which is from time to time
maintained by Holdings or any of its Subsidiaries.

11



--------------------------------------------------------------------------------



 



          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Platform” has the meaning specified in Section 6.03.
          “Public Lender” means any Lender that may have personnel who do not
wish to receive material non-public information with respect to Holdings or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to any
such Person’s securities.
          “Register” has the meaning specified in Section 11.06(c).
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Restricted Margin Stock” means, as of any date of determination, all
of the Margin Stock owned by Holdings and its Subsidiaries to the extent that
the fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of Holdings and its Subsidiaries, determined on a
consolidated basis.
          “Rights of Others” means, as to any property in which a Person has an
interest, any legal or equitable claim or other interest (other than a Lien) in
or with respect to that property held by any other Person, and any option or
right held by any other Person to acquire any such claim or other interest,
including a Lien.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Significant Subsidiary” means any Subsidiary of Holdings with assets
in excess of 3% of Consolidated Total Tangible Assets.
          “Subordinated Debt” means, as of any date of determination, the
aggregate principal amount then outstanding of Debt of Holdings and its
Subsidiaries that is subordinated to the Obligations, on terms that (a) prohibit
any payment on that Debt (whether principal, premium, if any, interest, or
otherwise) if: (i) any event not waived hereunder has occurred and is continuing
that is a Default or an Event of Default, or (ii) the payment would cause the
occurrence of a Default or an Event of Default; and (b) require that, upon
acceleration of that Debt or upon dissolution, liquidation, or reorganization of
Holdings or any such Subsidiary, the Obligations must be paid in full before any
payment (whether of principal, premium, if any, interest, or otherwise) may be
made on that Debt.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body

12



--------------------------------------------------------------------------------



 



(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “to the best knowledge of” means, when modifying a representation,
warranty, or other statement of any Person, that the fact or situation described
therein is known by such Person (or, in the case of a Person other than a
natural person, known by a responsible officer, director or partner of such
Person) making the representation, warranty, or other statement, or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standard of what a reasonable person in similar circumstances would have
done) should have been known by the Person (or, in the case of a Person other
than a natural person, should have been known by a responsible officer, director
or partner of such Person).
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
          “United States” and “U.S.” mean the United States of America.
          “Unrestricted Margin Stock” means, as of any date of determination,
all of the Margin Stock owned by Holdings and its Subsidiaries that is not
Restricted Margin Stock.
          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references

13



--------------------------------------------------------------------------------



 



appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) except where the context provides otherwise, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).

14



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND LOANS
          2.01 The Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Commitment. The Loans
shall be made simultaneously by the Lenders in accordance with their respective
Applicable Percentages. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
          2.02 The Making, Conversions and Continuations of Loans. (a) The
Loans, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
9:00 a.m. (i) in the case of any Eurodollar Rate Loans to be made on the Closing
Date, three Business Days prior to the Closing Date, and, in the case of any
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, three Business Days prior to the
requested date of such continuation or conversion, and (ii) in the case of Base
Rate Loans to be made on the Closing Date, on the Closing Date. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Designated Officer of the
Borrower. Each Eurodollar Rate Loan made on the Closing Date, and each
conversion to or continuation of Eurodollar Rate Loans, shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting the Loans be made, a conversion of Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the Closing Date or the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day in any event), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests Eurodollar Rate Loans to be made on the Closing
Date or requests conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in Section
2.02(a). Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not

15



--------------------------------------------------------------------------------



 



later than 11:00 a.m. on the Closing Date. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After making the Loans on the Closing Date, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than eight Interest Periods in effect in respect
of the Loans.
          2.03 Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 9:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Loans pursuant to this
Section 2.03 shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

16



--------------------------------------------------------------------------------



 



          2.04 Reduction of Commitments. The aggregate Commitments shall be
automatically and permanently reduced to zero upon the funding of the Loans on
the Closing Date.
          2.05 Repayment of Loans. The Borrower shall repay to the Lenders the
aggregate principal amount of all outstanding Loans on the Maturity Date.
          2.06 Interest. (a) Subject to the provisions of Section 2.06(b), (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the Closing Date or the date on which such Loan was converted to a Base
Rate Loan, as the case may be, at a rate per annum equal to the Base Rate plus
the Applicable Rate.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) While any other Event of Default exists, whether at stated maturity,
by acceleration or otherwise), then, upon the request of the Majority Lenders,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          2.07 Fees. (a) The Borrower shall pay to the Joint Lead Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

17



--------------------------------------------------------------------------------



 



          (a) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
          2.08 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          2.09 Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
          2.10 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 11:00 a.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

18



--------------------------------------------------------------------------------



 



          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the Closing Date in the case of Eurodollar Rate Loans (or, in the case of any
Base Rate Loans, prior to 12:00 noon on the Closing Date) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Loans, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of any
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Loans available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Loans made available to the Borrower by the
Administrative Agent on such Lender’s behalf. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Loans to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Loans set forth in Article IV are not

19



--------------------------------------------------------------------------------



 



satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          (f) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
          2.11 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

20



--------------------------------------------------------------------------------



 



     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary of the Borrower (as to which the provisions of this Section shall
apply).
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
          2.12 Payments by Holdings. Any payment made hereunder by Holdings on
the Borrower’s behalf shall be deemed to be a payment by the Borrower for
purposes of this Agreement.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower or Holdings hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or any Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or Holdings, as the case may be, shall make such deductions
and (iii) the Borrower or Holdings, as the case may be, shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
          (b) Payment of Other Taxes by the Borrower and Holdings. Without
limiting the provisions of subsection (a) above, the Borrower and Holdings shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
          (c) Indemnification by the Borrower and Holdings. The Borrower and
Holdings shall, jointly and severally, indemnify the Administrative Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the

21



--------------------------------------------------------------------------------



 



Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower or Holdings, as the case may be, is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and Holdings (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower, Holdings or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, Holdings or the Administrative Agent as
will enable the Borrower, Holdings or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower or Holdings within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN, or

22



--------------------------------------------------------------------------------



 



     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or
Holdings, as the case may be, or with respect to which the Borrower or Holdings,
as the case may be, has paid additional amounts pursuant to this Section, it
shall pay to the Borrower or Holdings, as the case may be, an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or Holdings under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower
or Holdings, as the case may be, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower, Holdings or
any other Person.
          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
          3.03 Inability to Determine Rates. If the Majority Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate

23



--------------------------------------------------------------------------------



 



Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Majority Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for the making of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have, in the case of any such request for the making of or
continuation of Eurodollar Rate Loans, converted such request into a request for
the making of or conversion to Base Rate Loans in the amount specified therein,
and, in the case of any such request for the conversion to Eurodollar Rate
Loans, revoked such request.
          3.04 Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

24



--------------------------------------------------------------------------------



 



          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
          (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

25



--------------------------------------------------------------------------------



 



including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary and reasonable administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
          3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.
          3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO THE LOANS
          4.01 Conditions to the Loans. The obligation of each Lender to make
its Loans hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Designated Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

26



--------------------------------------------------------------------------------



 



     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Designated Officers of each Loan Party
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Designated Officer thereof authorized to act as a Designated
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the State of Nevada and Holdings is validly existing, in
good standing and qualified to engage in business in the State of Delaware and
the State of California;
     (v) a favorable opinion of Richard P. Randall, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit E-1 and such other matters concerning the Loan Parties and the
Loan Documents as the Majority Lenders may reasonably request;
     (vi) a favorable opinion of Brownstein Hyatt Farber Schreck, LLP, local
counsel to the Borrower in Nevada, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit E-2 and such other matters
concerning the Borrower and the Loan Documents to which it is party as the
Majority Lenders may reasonably request;
     (vii) a certificate signed by a Designated Officer of Holdings certifying
that the Existing Credit Agreement has been terminated as of the Closing Date or
will be terminated no later than three Business Days after the Closing Date; and
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or any Lender reasonably may require.
     (b) (i) All fees required to be paid to the Administrative Agent and the
Joint Lead Arrangers on or before the Closing Date shall have been paid and
(ii) all fees required to be paid to the Lenders on or before the Closing Date
shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

27



--------------------------------------------------------------------------------



 



     (d) The Closing Date shall have occurred on or before February 8, 2008.
     (e) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the Closing Date.
     (f) No Default shall exist, or would result from the making of the Loans or
from the application of the proceeds thereof.
     (g) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof, and such Committed Loan Notice shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.01(e) and (f) have been satisfied on and as of the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Each of Holdings and the Borrower, as applicable, represents and
warrants to the Administrative Agent and the Lenders that:
          5.01 Existence and Qualification; Power; Compliance with Law. (a)The
Borrower is a corporation duly formed, validly existing and in good standing
under the laws of the State of Nevada, and Holdings is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware. The chief executive offices of Holdings are in Pasadena, California.
Holdings is duly qualified or registered to transact business in the State of
California and each other jurisdiction in which the conduct of its business or
the ownership of its properties make such qualification or registration
necessary, except where the failure so to qualify or register would not have a
Material Adverse Effect. Each Loan Party has all requisite corporate power and
authority to conduct its business, to own and lease its properties and to
execute, deliver and perform all of its obligations under the Loan Documents.
          (b) All outstanding shares of capital stock of each Loan Party are
duly authorized, validly issued, fully paid, nonassessable, and issued in
compliance with all applicable state and federal securities and other laws.
          (c) Each Loan Party is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental

28



--------------------------------------------------------------------------------



 



Authority that are necessary for the transaction of its business, except where
the failure so to comply, file, register, qualify or obtain exemptions would not
have a Material Adverse Effect.
          5.02 Authority; Compliance with Other Instruments and Government
Regulations. The execution, delivery, and performance by each Loan Party of the
Loan Documents to which it is party have been duly authorized by all necessary
action and do not and will not (a) require any consent or approval not
heretofore obtained of any stockholder, security holder or creditor; (b) violate
or conflict with any provision of such Loan Party’s charter, certificate,
articles of incorporation or bylaws, or amendments thereof; (c) result in or
require the creation or imposition of any Lien or Rights of Others upon or with
respect to any property now owned or leased or hereafter acquired by such Loan
Party; (d) violate any provision of any Laws (including without limitation
Regulation U of the FRB), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Loan
Party; or (e) result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other material agreement, lease, or instrument to which
such Loan Party is a party or by which such Loan Party or any of its property,
is bound or affected; and such Loan Party is not in default under any Laws,
order, writ, judgment, injunction, decree, determination, award, indenture,
agreement, lease, or instrument described in Section 5.02(e) in any respect that
would have a Material Adverse Effect.
          5.03 No Governmental Approvals Required. No authorization, consent,
approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any of the foregoing from, any
Governmental Authority is or will be required to authorize or permit under
applicable Laws the execution, delivery, and performance by any Loan Party of
the Loan Documents to which it is a party.
          5.04 Subsidiaries. (a)Schedule 5.04 hereto correctly sets forth as of
December 30, 2006 the names, forms of legal entity and jurisdictions of
formation of all Subsidiaries and states whether each is or is not a
Consolidated Subsidiary. Except for shares of capital stock or partnership
interests in a Subsidiary required by applicable Laws to be held by a director
or comparable official of that Subsidiary and unless otherwise indicated in
Schedule 5.04 or where the failure to own all of the shares of capital stock or
partnership interests in such Subsidiary would not have a Material Adverse
Effect, all of the outstanding shares of capital stock or partnership interests
of each Subsidiary are owned beneficially by Holdings, and, to the best
knowledge of Holdings, all securities and interests so owned are duly
authorized, validly issued, fully paid, non-assessable, and issued in compliance
with all applicable state and federal securities and other laws, and are free
and clear of all Liens and Rights of Others.
          (b) Each Subsidiary is a corporation or other legal entity duly
formed, validly existing, and in good standing under the laws of its
jurisdiction of formation, is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so duly qualified and in good standing does not
have a Material Adverse Effect, and has all requisite legal power and authority
to conduct its business and to own and lease its properties.

29



--------------------------------------------------------------------------------



 



          (c) Each Subsidiary is in compliance with all Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and has accomplished
all filings, registrations, and qualifications with, or obtained exemptions from
any of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure to be in such compliance,
obtain such authorizations, consents, approvals, orders, licenses, and permits,
accomplish such filings, registrations, and qualifications, or obtain such
exemptions, does not have a Material Adverse Effect.
          5.05 Financial Statements. The Borrower has furnished to each Lender
the following financial statements: (i) the consolidated balance sheet of
Holdings and the Consolidated Subsidiaries as at December 30, 2006, and the
related consolidated statements of income, shareholders’ equity and changes in
financial position for the year then ended, together with the report of
PricewaterhouseCoopers on such financial statements and (ii) the consolidated
balance sheet of Holdings and the Consolidated Subsidiaries as at September 29,
2007, and the related consolidated statements of income, shareholder’s equity
and changes in financial position for the three months then ended. The foregoing
financial statements are in accordance with the books and records of Holdings
and the Consolidated Subsidiaries, were prepared in accordance with GAAP and
fairly present the consolidated financial condition and results of operations of
Holdings and the Consolidated Subsidiaries as at the dates and for the periods
covered thereby.
          5.06 No Material Adverse Change or Other Liabilities. Except as set
forth in Section 5.09, since December 30, 2006, there has been no event or
circumstance that has had a Material Adverse Effect. Holdings and the
Consolidated Subsidiaries do not have any material liability or material
contingent liability required to be reflected or disclosed in the financial
statements or notes thereto described in Section 5.05 which is not so reflected
or disclosed.
          5.07 Title to Assets. Holdings and its Subsidiaries have good and
valid title to all of the assets reflected in the financial statements described
in Section 5.05 (except for assets that are sold in transactions that are not
prohibited by the terms of this Agreement) free and clear of all Liens and
Rights of Others other than (a) those reflected or disclosed in such financial
statements or notes thereto, (b) immaterial Liens or Rights of Others not
required under GAAP to be so reflected or disclosed, and (c) Liens or Rights of
Others permitted pursuant to Section 7.02.
          5.08 Regulated Industries. Neither Holdings nor any of its
Subsidiaries is or is required to be registered under the Investment Company Act
of 1940.
          5.09 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the best of Holdings’ knowledge, threatened
against or affecting Holdings or any of its Subsidiaries or any property of any
of them in any court of law or before any Governmental Authority which, if
determined adversely to any of them, would have a Material Adverse Effect,
except as set forth in Schedule 5.09 annexed hereto or as referred to in
Holdings’ news releases and filings with the SEC made or filed on or prior to
the Closing Date (including the Australian Competition and Consumer Commission
investigation into industry competitive practices, and any related or threatened
inquiries, claims, proceedings or lawsuits pertaining to this investigation or
to the subject matter thereof or of the concluded investigations by the U.S.
Department of Justice, the European Commission and the Canadian Department of
Justice

30



--------------------------------------------------------------------------------



 



(including purported class actions seeking treble damages for alleged unlawful
competitive practices, and purported class actions related to alleged disclosure
and fiduciary duty violations pertaining to alleged unlawful competitive
practices, which were filed after the announcement of the U.S. Department of
Justice investigation), as well as the impact of potential violations of the
U.S. Foreign Corrupt Practices Act based on issues in China).
          5.10 Binding Obligations. This Agreement constitutes the legal, valid,
and binding obligation of each Loan Party, enforceable against such Loan Party
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.
          5.11 No Default. No Default or Event of Default exists or has resulted
from the incurring of any Obligations by any Loan Party. As of the Closing Date,
neither Holdings nor any of its Subsidiaries is in default under or with respect
to any material contractual obligation in any respect which, individually or
together with all such defaults, has had a Material Adverse Effect.
          5.12 ERISA. (a) The actuarial present value of all vested accrued
benefits under all Pension Plans does not exceed the current fair market value
of the assets determined on an ongoing basis of the Pension Plans by an amount
which would materially affect the financial condition of any Loan Party or any
Loan Party’s ability to pay or perform its obligations under the Loan Documents;
(b) no Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA) whether or
not waived, since the effective date of ERISA; and (c) based on information
received from the respective administrators of “multiemployer plans” (as defined
in ERISA) to which Holdings or any of its Subsidiaries contributes, the
aggregate present value of the unfunded vested benefits allocable to Holdings
and its Subsidiaries under all such multiemployer plans is not an amount which
would materially affect the financial condition of any Loan Party or any Loan
Party’s ability to pay or perform its obligations under the Loan Documents.
          5.13 Regulation U. Neither Holdings nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for purpose of “buying” or “carrying” any Margin Stock within
the meanings of Regulation U of the FRB. No part of any Loan will be used to buy
or carry any Margin Stock, or to extend credit to others for that purpose, or
for any purpose, if to do so would violate the provisions of Regulation U of the
FRB.
          5.14 Tax Liability. Holdings and its Subsidiaries have filed all
income tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes which have become due pursuant to said
returns or pursuant to any assessment received by Holdings or any of its
Subsidiaries, except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided, and except such taxes the
failure of which to pay will not have a Material Adverse Effect.

31



--------------------------------------------------------------------------------



 



          5.15 Copyrights, Patents, Trademarks and Licenses, etc. Holdings and
its Subsidiaries own or are licensed or otherwise have the right to use all of
the patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, where the failure to have such
rights would have a Material Adverse Effect. To the best knowledge of Holdings,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by Holdings
or any of its Subsidiaries infringes upon any rights held by any other Person,
where such infringement would create a Material Adverse Effect.
          5.16 Environmental Matters. Holdings conducts in the ordinary course
of business a review of the effect of existing Environmental Laws applicable to,
and existing Environmental Claims of, its business, operations and properties,
and as a result thereof Holdings has reasonably concluded that such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, have a Material Adverse Effect.
          5.17 Insurance. The properties of Holdings and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Holdings, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings and each of its Subsidiaries
operates.
          5.18 Disclosure. No written statement made by any Loan Party to the
Lenders in connection with the Loan Documents or any Loan contains or will
contain any untrue statement of a material fact or omits or will omit a material
fact necessary to make the statements contained or made therein not misleading.
There is no fact which any Loan Party has not disclosed to the Lenders in
writing which materially and adversely affects nor, so far as any Loan Party can
now foresee, is reasonably likely to prove to affect materially and adversely
the business, operations, properties, prospects, profits or condition (financial
or otherwise) of Holdings and its Subsidiaries, taken as a whole, or the ability
of any Loan Party to pay or perform the Obligations.
ARTICLE VI
AFFIRMATIVE COVENANTS
          As long as any Loan remains unpaid, or any other Obligation remains
unpaid or unperformed, or any commitment to make Loans remains in effect,
Holdings shall, and shall cause each of its Subsidiaries to, unless the Majority
Lenders otherwise consent in writing:
          6.01 Financial and Business Information. As long as any Loan remains
unpaid or any other Obligation remains unpaid or unperformed, or any Commitment
remains in effect, Holdings shall, unless the Majority Lenders otherwise consent
in writing, deliver to the Lenders at its own expense:
          (a) As soon as reasonably possible, and in any event within 60 days
after the close of each of the first three fiscal quarters of Holdings, (i) the
consolidated balance sheet of Holdings and the Consolidated Subsidiaries as of
the end of such quarter, setting forth in

32



--------------------------------------------------------------------------------



 



comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year, if available, and (ii) the consolidated statements of
profit and loss and changes in financial position of Holdings and the
Consolidated Subsidiaries for such quarter and for the portion of the fiscal
year ended with such quarter, setting forth in comparative form the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared in accordance with GAAP and certified by the principal financial
officer of Holdings, subject to normal year-end audit adjustments;
          (b) As soon as reasonably possible, and in any event within 120 days
after the close of each fiscal year of Holdings, (i) the consolidated balance
sheets of Holdings and the Consolidated Subsidiaries as at the end of such
fiscal year, setting forth in comparative form the corresponding figures at the
end of the preceding fiscal year and (ii) the consolidated statements of profit
and loss and changes in financial position of Holdings and the Consolidated
Subsidiaries for such fiscal year, setting forth in comparative form the
corresponding figures for the previous fiscal year. Such consolidated balance
sheet and statements shall be prepared in reasonable detail, in accordance with
GAAP, and shall be accompanied by a report and opinion of PricewaterhouseCoopers
or other independent public accountants selected by Holdings and reasonably
satisfactory to the Majority Lenders, which report and opinion shall be prepared
in accordance with GAAP and shall be subject only to such qualifications and
exceptions as are acceptable to the Majority Lenders.
          6.02 Certificates; Other Information. As long as any Loan remains
unpaid or any other Obligation remains unpaid or unperformed, or any Commitment
remains in effect, Holdings shall deliver or make available to the Lenders via
Holdings’ website, averydennison.com or at its own expense:
          (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a Compliance Certificate executed by a
Designated Officer;
          (b) promptly after request by any Lender, copies of any material
report filed by Holdings or any of its Subsidiaries with any Governmental
Authority unless to do so would violate applicable Laws or would waive
attorney-client privilege held by Holdings or any of its Subsidiaries; and
          (c) promptly after the same are available, at any Lender’s request,
copies of each annual report, proxy or financial statement or other material
report or communication sent to all stockholders of Holdings, and copies of all
annual, regular, periodic and special reports and registration statements which
Holdings files with the SEC or any similar or corresponding Governmental
Authority or with any securities exchange.
          6.03 Notices. Holdings and the Borrower, as applicable, shall promptly
notify the Administrative Agent and each Lender:
          (a) promptly upon becoming aware of the occurrence of any (i)
“reportable event” (as such term is defined in Section 4043 of ERISA) or (ii)
“prohibited transaction” (as such term is defined in Section 406 or Section
2003(a) of ERISA) with respect to which Holdings may be liable for excise tax
under Section 4975 of the Code in connection with any

33



--------------------------------------------------------------------------------



 



Pension Plan or any trust created thereunder, in either case which may result in
a Material Adverse Effect, a written notice specifying the nature thereof, what
action Holdings and/or any of its Subsidiaries is taking or proposes to take
with respect thereto, and, when known, any action taken by the IRS with respect
thereto; it being understood that for purposes of this provision, “aware” means
that such event or transaction must be actually known to the chief financial
officer or the treasurer of Holdings;
          (b) promptly upon, and in any event within five Business Days after,
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default a written notice specifying the nature and period
of existence thereof and what action such Loan Party is taking or proposes to
take with respect thereto; it being understood that for purposes of this
provision, “aware” means that such condition or event must be actually known to
the chief financial officer or the treasurer of such Loan Party;
          (c) promptly upon becoming aware that the holder of any evidence of
Debt or other security of Holdings or any of its Subsidiaries that is material
to Holdings and the Consolidated Subsidiaries, considered as a whole, has given
notice or taken any other action with respect to a claimed default or event of
default, a written notice specifying the notice given or action taken by such
holder and the nature of the claimed default or event of default and what action
such Loan Party is taking or proposes to take with respect thereto; it being
understood that for purposes of this provision, “aware” means that such notice
or action must be actually known to the chief financial officer or the treasurer
of such Loan Party;
          (d) of any change in accounting policies or financial reporting
practices by Holdings or any of the Consolidated Subsidiaries that is material
to Holdings and the Consolidated Subsidiaries considered as a whole; and
          (e) such other data and information as from time to time may be
reasonably requested by any Lender.
          Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of Holdings and
the Borrower hereunder (collectively, “Loan Party Materials”) by posting the
Loan Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) no Lender shall be a Public Lender.
          6.04 Payment of Taxes and Other Potential Liens. Pay and discharge
promptly, all taxes (including any withholding taxes required by law to be paid
by any Loan Party), assessments, and governmental charges or levies imposed upon
it, upon its property or any part thereof, upon its income or profits or any
part thereof, in each case that, individually or in the aggregate, are material
to Holdings and its Subsidiaries, considered as a whole, or upon any right or
interest of the Lenders under any Loan Document; except that Holdings and its
Subsidiaries shall not be required to pay or cause to be paid (a) any income or
gross receipts tax generally applicable to banks or (b) any tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of any Loan Party is in danger of being lost or
forfeited.

34



--------------------------------------------------------------------------------



 



          6.05 Preservation of Existence. Preserve and maintain their respective
existence, licenses, rights, franchises, and privileges in the jurisdiction of
their formation and all authorizations, consents, approvals, orders, licenses,
permits, or exemptions from, or registrations with, any Governmental Authority
that are necessary for the transaction of their respective businesses, and
qualify and remain qualified to transact business in each jurisdiction in which
such qualification is necessary in view of their respective business or the
ownership or leasing of their respective properties, except that the failure to
preserve and maintain any particular license, right, franchise, privilege,
authorization, consent, approval, order, permit, exemption, or registration, or
to qualify or remain qualified in any jurisdiction, that would not have a
Material Adverse Effect will not constitute a violation of this covenant, and
except that nothing in this Section 6.05 shall prevent the termination of the
business or existence (corporate or otherwise) of any Subsidiary which in the
reasonable judgment of the Board of Directors of Holdings is no longer necessary
or desirable.
          6.06 Maintenance of Properties. Maintain, preserve, and protect all of
their respective properties and equipment in good order and condition, subject
to wear and tear in the ordinary course of business and, in the case of
unimproved properties, damage caused by the natural elements, and not permit any
waste of their respective properties, except where a failure to maintain,
preserve, and protect a particular item of property or equipment would not
result in a Material Adverse Effect.
          6.07 Maintenance of Insurance. Maintain insurance with responsible
insurance companies in such amounts and against such risks as is usually carried
by responsible companies engaged in similar businesses and owning similar assets
in the general areas in which Holdings and its Subsidiaries operate except to
the extent that Holdings or any of its Subsidiaries is, in the reasonable
opinion of a Designated Officer, adequately self-insured in a manner comparable
to responsible companies engaged in similar businesses and owning similar assets
in the general areas in which Holdings or any such Subsidiary operates.
          6.08 Compliance with Laws. Comply with the requirements of all
applicable Laws and orders of any Governmental Authority, noncompliance with
which would result in a Material Adverse Effect, except that Holdings and its
Subsidiaries need not comply with a requirement then being contested by any of
them in good faith by appropriate proceedings so long as no interest of the
Lenders would be materially impaired thereby.
          6.09 Inspection Rights. At any time during regular business hours and
as often as reasonably requested, permit any Lender or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of
Holdings and its Subsidiaries and to discuss the affairs, finances, and accounts
of Holdings and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Lender true copies of
all material financial information formally made available to the senior
management of Holdings and reasonably identifiable by Holdings. Nothing herein
shall obligate Holdings to disclose any information to the Lenders respecting
trade secrets or similar proprietary information constituting products or
processes relating to the business of Holdings or its Subsidiaries or in
violation of applicable Laws.

35



--------------------------------------------------------------------------------



 



          6.10 Keeping of Records and Books of Account. Keep in conformity with
GAAP adequate records and books of account reflecting financial transactions and
all applicable requirements of any Governmental Authority having jurisdiction
over Holdings or any of its Subsidiaries, except where the failure to comply
with GAAP or such applicable requirements would not make the records and books
of accounts of Holdings and its Subsidiaries, taken as a whole, materially
misleading.
          6.11 ERISA Compliance. Comply with the minimum funding requirements of
ERISA with respect to all Pension Plans.
          6.12 Environmental Laws. Conduct its operations and keep and maintain
its property in compliance with all Environmental Laws where failure to do so
will have a Material Adverse Effect.
          6.13 Use of Proceeds. Use the proceeds of the Loans for working
capital, commercial paper backup and other general corporate purposes not in
contravention of any Law or of any Loan Document, including acquiring other
Persons so long as the acquisition is approved by the board of directors,
requisite general partners, requisite managers or other governing board or body
of the Person being acquired.
          6.14 Termination of the Existing Credit Agreement. No later than three
Business Days after the Closing Date, terminate the Existing Credit Agreement
and, concurrently therewith, deliver evidence of such termination to the
Administrative Agent (which evidence shall be reasonably satisfactory to the
Administrative Agent).
          6.15 Assumption of the Obligations by Holdings. (a) If at any time
(i) more than 50% of the assets, property or shares of the Borrower are sold,
transferred or otherwise disposed of to a Person that is not an Affiliate of
Holdings or (ii) the Borrower is dissolved or the existence (corporate or
otherwise) of the Borrower is terminated (other than as a result of a merger,
acquisition or consolidation with or into an Affiliate of Holdings), Holdings
shall assume the Loans and all other Obligations hereunder; provided that
(A) the Administrative Agent shall have received an agreement duly executed by
Holdings evidencing such assumption, and a favorable legal opinion of counsel to
Holdings with regard to corporate power and authority to enter into such
assumption agreement and the due execution, due delivery, due authorization and
enforceability thereof, such assumption agreement and legal opinion to be in
form and substance satisfactory to the Administrative Agent, (B) the execution,
delivery and performance by Holdings of such assumption agreement shall have
been duly authorized by all necessary action and (C) such assumption would not
materially impair the Administrative Agent’s or any Lender’s rights and remedies
under the Loan Documents.
          (b) If at any time (i) more than 50% of the assets, property or shares
of the Borrower are sold, transferred or otherwise disposed of to a Person that
is an Affiliate of Holdings or (ii) the existence (corporate or otherwise) of
the Borrower is terminated as a result of a merger, acquisition or consolidation
with or into an Affiliate of Holdings, either of Holdings or such Affiliate
shall assume the Loans and all other Obligations hereunder; provided that
(A) the Administrative Agent shall have received an assumption agreement duly
executed by Holdings or such Affiliate, as the case may be, evidencing such
assumption, and a favorable legal opinion

36



--------------------------------------------------------------------------------



 



of counsel to Holdings or such Affiliate, as the case may be, with regard to
corporate power and authority to enter into such assumption agreement and the
due execution, due delivery, due authorization and enforceability thereof, such
assumption agreement and legal opinion to be in form and substance satisfactory
to the Administrative Agent, (B) the execution, delivery and performance by
Holdings or such Affiliate, as the case may be, of such assumption agreement
shall have been duly authorized by all necessary action, (C) in the case of an
assumption by such Affiliate, such assumption agreement shall have been
consented to by Holdings in writing and Holdings shall have agreed in writing
that the Guaranty hereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of such assumption and
(D) such assumption would not materially impair the Administrative Agent’s or
any Lender’s rights and remedies under the Loan Documents.
ARTICLE VII
NEGATIVE COVENANTS
          As long as any Loan remains unpaid or any other Obligation remains
unpaid or unperformed, or any commitment to make Loans remains in effect,
Holdings shall not, and shall cause each of its Subsidiaries to not, unless the
Majority Lenders otherwise consent in writing:
          7.01 Type of Business. Make any substantial change in the present
character of the business of Holdings and its Subsidiaries, taken as a whole.
          7.02 Liens. Create, incur, assume or permit to exist any Lien upon any
of its property or assets (other than Unrestricted Margin Stock) now owned or
hereafter acquired if the aggregate obligations secured by all such Liens
exceeds, or would exceed (giving effect to any proposed new Lien) an amount
equal to 10% of Consolidated Net Worth, except:
          (a) Liens for taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;
          (b) Liens arising in connection with workers’ compensation,
unemployment insurance or social security obligations;
          (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or
other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings;
          (d) minor Liens which do not in the aggregate materially detract from
the value of its property or assets or materially impair their use in the
operation of the business of Holdings or any of its Subsidiaries;
          (e) Liens in existence on property at the time of its acquisition by
Holdings or any of its Subsidiaries;
          (f) Liens under the Loan Documents; and
          (g) purchase money Liens in connection with nonrecourse tax sale and
leaseback transactions.

37



--------------------------------------------------------------------------------



 



          7.03 Investments. Make or permit to exist any Investment in any
Person, except:
          (a) credit extended in connection with the sale of goods or rendering
of services in the ordinary course of business;
          (b) Investments in a Consolidated Subsidiary;
          (c) Acquisitions;
          (d) Investments consisting of Cash Equivalents;
          (e) Investments that individually or in the aggregate would not result
in a Material Adverse Effect; and
          (f) Investments in corporations, joint ventures, partnerships and
other Persons not majority-owned by Holdings and its Subsidiaries in an
aggregate amount not exceeding 5% of Consolidated Net Worth in the aggregate.
          7.04 Contingent Obligations. Incur or permit to exist any Contingent
Obligation if the aggregate of all Contingent Obligations exceeds, or would
exceed (giving effect to any proposed new Contingent Obligation) an amount equal
to 5% of Consolidated Net Worth, except the endorsement of negotiable
instruments in the ordinary course of collection.
          7.05 Subordinated Debt. Make any principal prepayment on any
Subordinated Debt or, if and so long as a Default or an Event of Default exists,
any payment of principal or interest on any Subordinated Debt.
          7.06 Sale of Assets or Merger. Sell or otherwise dispose of all or
substantially all of its assets (other than Unrestricted Margin Stock), or merge
with any other corporation unless Holdings or one of its Subsidiaries is the
surviving corporation except that the sale of all or substantially all of the
assets of any Subsidiary, or the merger of any Subsidiary when it is not the
surviving corporation shall not violate this Section 7.06 if the assets of such
Subsidiary are not material in relation to the assets of Holdings and its
Subsidiaries, taken as a whole.
          7.07 Financial Covenants.
          (a) Not permit the Leverage Ratio to exceed 3.50 to 1.00 at any time;
and
          (b) Not permit the ratio of Consolidated Earnings Before Interest and
Taxes to Consolidated Interest to be less than 3.50 to 1.00 at any time.
          7.08 Use of Proceeds. Use any portion of the Loan proceeds, in any
manner that might cause the Loan or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the FRB or any other regulation of
the FRB or to violate the Securities Exchange Act of 1934, as amended, in each
case as in effect on the date or dates of such Loan and such use of proceeds.

38



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. There will be a default hereunder if any one
or more of the following events (“Events of Default”) occurs and is continuing,
whatever the reason therefor:
          (a) failure of the Borrower to pay any installment of principal when
due or to pay interest hereunder or any fee or other amounts due to any Lender
hereunder within three Business Days after the date when due; or
          (b) any Loan Party fails to perform or observe any other term,
covenant, or agreement contained in any Loan Document to which it is a party
within 30 days after the date performance is due; or
          (c) any representation or warranty in any Loan Document or in any
certificate, agreement, instrument, or other document made or delivered pursuant
to or in connection with any Loan Document proves to have been incorrect when
made in any material respect; or
          (d) (i) Holdings or any of its Subsidiaries (1) fails to pay the
principal, or any principal installment, or any present or future Debt for
borrowed money, or any guaranty of present or future Debt for borrowed money,
within 10 days of the date when due (or within any longer stated grace period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise in excess of $50,000,000, or (2) fails to perform or
observe any other term, covenant, or agreement on its part to be performed or
observed in connection with any present or future Debt for borrowed money, or
any guaranty of present or future Debt for borrowed money, in excess of
$50,000,000, if as a result of such failure any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right to declare it due before
the date on which it otherwise would become due, or (ii) any default or event of
default pursuant to that certain First Amended and Restated Revolving Credit
Agreement, dated as of August 10, 2007, by and among Holdings, the lenders party
thereto, Citicorp USA, Inc., as administrative agent, Bank of America, as
syndication agent, and Citigroup Global Markets Inc. and Banc of America
Securities LLC, as joint lead arrangers; or
          (e) any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of the Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect or is
declared by a court of competent jurisdiction to be null and void, invalid, or
unenforceable in any respect which is, in the reasonable opinion of the Majority
Lenders, materially adverse to the interest of the Lenders; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document; or
          (f) a final judgment against Holdings or any of its Subsidiaries is
entered for the payment of money in excess of $50,000,000, and remains
unsatisfied without procurement of a stay of execution for 45 days after the
date of entry of judgment or in any event later than five days prior to the date
of any proposed sale under such judgment; or
          (g) Holdings, any Domestic Subsidiary or any Significant Subsidiary is
the subject of an order for relief by a bankruptcy court, or is unable or admits
in writing its inability

39



--------------------------------------------------------------------------------



 



to pay its debts as they mature, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for it or for all or any part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, or similar officer is
appointed without the application or consent of that entity and the appointment
continues undischarged or unstayed for 60 days; or institutes or consents to any
bankruptcy, proposal in bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, custodianship, conservatorship, liquidation,
rehabilitation, or similar proceeding relating to it or to all or any part of
its property under the laws of any jurisdiction; or any similar proceeding is
instituted without the consent of that entity and continues undismissed or
unstayed for 60 days; or any judgment, writ, warrant of attachment or execution,
or similar process is issued or levied against all or any part of the property
of any such entity in an amount in excess of 10% of the total assets of such
entity, and is not released, vacated, or fully bonded within sixty (60) days
after its issue or levy, or Holdings, any Domestic Subsidiary or any Significant
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (g).
          8.02 Remedies upon Event of Default. (a) Upon the occurrence of any
Event of Default (other than an Event of Default described in Section 8.01(g)):
(i) all commitments to make Loans may be terminated by the Majority Lenders
without notice to or demand upon the Borrower, which are expressly waived by the
Borrower and (ii) the Majority Lenders may declare the unpaid principal of or
unperformed balance of all Obligations due to the Lenders hereunder, all
interest accrued and unpaid thereon, and all other amounts payable under the
Loan Documents to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without protest, presentment, notice of
dishonor, demand, or further notice of any kind, all of which are expressly
waived by the Borrower.
          (b) Upon the occurrence of any Event of Default described in
Section 8.01(g): (i) all commitments to make Loans shall terminate without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower; and (ii) the unpaid principal of or unperformed balance of all
Obligations due to the Lenders hereunder, and all interest accrued and unpaid on
such Obligations shall be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by the Borrower.
          (c) Upon the occurrence of an Event of Default and acceleration of the
unpaid principal of or unperformed balance of all Obligations due to the Lenders
hereunder, as provided in Sections 8.02(a) or (b), the Administrative Agent and
the Lenders, or any of them, without notice to or demand upon the Borrower,
which are expressly waived by the Borrower, may proceed to protect, exercise,
and enforce their rights and remedies under the Loan Documents against the
Borrower and such other rights and remedies as are provided by law or equity.
The order and manner in which the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents and otherwise may be protected,
exercised, or enforced shall be determined by the Majority Lenders.
          (d) All payments received by the Administrative Agent and the Lenders,
or any of them, shall be applied: first to the costs and expenses (including
attorneys fees and disbursements) of the Administrative Agent, acting as
Administrative Agent, and of the Lenders;

40



--------------------------------------------------------------------------------



 



and thereafter to the Lenders pro rata according to the unpaid principal amount
of the Loans held by each Lender. Regardless of how any Lender may treat the
payments for the purpose of its own accounting, for the purpose of computing the
Borrower’s Obligations hereunder, the payments shall be applied: first, to the
payment of accrued and unpaid fees provided for hereunder and interest on all
Obligations to and including the date of such application; second, to the
ratable payment of the unpaid principal of all Loans; and third, to the payment
of all other amounts then owing to the Lenders under the Loan Documents. No
application of the payments will cure any Event of Default or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent or Lenders hereunder or under applicable Laws.
ARTICLE IX
ADMINISTRATIVE AGENT
          9.01 Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any of its Subsidiaries or other
Affiliates as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any

41



--------------------------------------------------------------------------------



 



action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The

42



--------------------------------------------------------------------------------



 



Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.
          9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or

43



--------------------------------------------------------------------------------



 



responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.
ARTICLE X
CONTINUING GUARANTY
          10.01 Guaranty. Holdings hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Guarantied Parties, arising hereunder and under the other Loan
Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Guarantied Parties in connection with

44



--------------------------------------------------------------------------------



 



the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon Holdings, and conclusive for
the purpose of establishing the amount of the Obligations. This Guaranty shall
not be affected by the validity, regularity or enforceability of the Obligations
or any instrument or agreement evidencing any Obligations, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
          10.02 Rights of Lenders. Holdings consents and agrees that the
Guarantied Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; and (c) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, Holdings consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of Holdings under this
Guaranty or which, but for this provision, might operate as a discharge of
Holdings.
          10.03 Certain Waivers. Holdings waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guarantied Party) of the liability of the Borrower; (b) any
defense based on any claim that Holdings’ obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting Holdings’ liability hereunder; (d) any right to proceed
against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Guarantied Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Guarantied Party; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Holdings expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations. Holdings waives any
rights and defenses that are or may become available to Holdings by reason of §§
2787 to 2855, inclusive, and §§ 2899 and 3433 of the California Civil Code.
          10.04 Obligations Independent. The obligations of Holdings hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against Holdings to enforce this Guaranty whether or not
the Borrower or any other person or entity is joined as a party.
          10.05 Subrogation. Holdings shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes

45



--------------------------------------------------------------------------------



 



under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full and the
Commitments and the Loans are terminated. If any amounts are paid to Holdings in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guarantied Parties and shall forthwith be paid to the
Guarantied Parties to reduce the amount of the Obligations, whether matured or
unmatured.
          10.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Loans are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or Holdings is made, or any
of the Guarantied Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guarantied Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guarantied Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of Holdings under this paragraph shall
survive termination of this Guaranty.
          10.07 Subordination. Until the Commitments have been terminated and
the Obligations indefeasibly repaid, satisfied or discharged in full, Holdings
hereby subordinates the payment of all obligations and Debt of the Borrower
owing to Holdings, whether now existing or hereafter arising, including but not
limited to any obligation of the Borrower to Holdings as subrogee of the
Guarantied Parties or resulting from Holdings’ performance under this Guaranty,
to the indefeasible payment in full in cash of all Obligations. If the
Guarantied Parties so request, any such obligation or Debt of the Borrower to
Holdings shall be enforced and performance received by Holdings as trustee for
the Guarantied Parties and the proceeds thereof shall be paid over to the
Guarantied Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of Holdings under this Guaranty.
          10.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by Holdings immediately upon demand by
the Guarantied Parties.
          10.09 Condition of the Borrower. Holdings acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as Holdings requires, and that none of the Guarantied Parties has any duty, and
Holdings is not relying on the Guarantied Parties at any time, to disclose to
Holdings any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (Holdings waiving any duty on
the part of the Guarantied Parties to disclose such information and any defense
relating to the failure to provide the same).

46



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANENOUS
          11.01 Amendments, Etc. No amendment, modification, supplement,
termination, or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, may in any event be effective unless in writing signed by the
Administrative Agent with the written approval of the Majority Lenders, and then
only in the specific instance and for the specific purpose given; and without
the approval in writing of all the Lenders, no amendment, modification,
supplement, termination, waiver, or consent may be effective:
          (a) to reduce the principal of, or the amount of principal, principal
prepayments, or the rate of interest payable on, any Obligation or increase the
amount of any Commitment or decrease the amount of any fee payable to any
Lender;
          (b) to postpone any date fixed for any payment of principal of,
prepayment of principal of, or any installment of interest on, any Obligation or
any installment of any fee or to extend the term of any Commitment;
          (c) to amend or modify the provisions of (i) the definitions of
“Commitment” or “Majority Lenders” in Section 1.01, or (ii) this Section 11.01,
Sections 2.11, 11.08 or 11.17 or Article VIII;
          (d) to amend or modify any provision of this Agreement that expressly
requires the consent or approval of all the Lenders; or
          (e) to release the Guaranty;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Majority
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document. Any
amendment, modification, supplement, termination, waiver or consent pursuant to
this Section 11.01 shall apply equally to and be binding upon, all of the
Lenders. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
          11.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by e-mail or telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

47



--------------------------------------------------------------------------------



 



     (i) if to Holdings, the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities

48



--------------------------------------------------------------------------------



 



or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s or the Administrative Agent’s transmission of Loan Party
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of Holdings, the Borrower, and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
          11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
          11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be

49



--------------------------------------------------------------------------------



 



consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against: (i) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against the Borrower, any Affiliate of the Borrower or any of their
respective officers or directors which arises out of or in connection with the
Loan Documents, the use of Loan proceeds or the transactions contemplated
thereby; (ii) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations and
the resignation or removal of the Administrative Agent or the replacement of any
Lender) be asserted or imposed against any Indemnitee, arising out of or
relating to, the Loan Documents, any predecessor loan documents, the
Commitments, the use or contemplated use of the proceeds of any Loan, or the
relationship of the Borrower, the Administrative Agent, and the Lenders under
this Agreement or any other Loan Document; (iii) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subsection (i) or
(ii) above; and (iv) any and all liabilities (including liabilities under
indemnities), losses, damages, penalties, costs or expenses (including, without
limitation, attorney’s fees and disbursements and the allocated cost of in-house
counsel) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action, cause of action or proceeding, or as a
result of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
costs or expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is

50



--------------------------------------------------------------------------------



 



sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
          11.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, or any Lender, or
the Administrative Agent, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
          11.06 Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower

51



--------------------------------------------------------------------------------



 



nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign, with,
so long as no Event of Default has occurred and is continuing, the consent of
the Borrower (which consent may be given or withheld in the Borrower’s sole
discretion) to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, or that is in an integral multiple of $1,000,000 in excess thereof,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
to be within the discretion of the consenting party), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which fee shall not be
payable by the Borrower) and (iv) no consent of the Borrower shall be required
if the proposed assignment is to another Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender unless as a result of such assignment,
the Borrower would incur an additional cost pursuant to Section 3.04, but the
assigning Lender shall give the Administrative Agent and the Borrower written
notice thereof. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note

52



--------------------------------------------------------------------------------



 



to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (x) postpone any date
upon which any payment of money is to be paid to such Participant or (y) reduce
the principal, interest, fees or other amounts payable to such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

53



--------------------------------------------------------------------------------



 



          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, legal counsel, accountants, and other professional
advisors provided that such advisors and Affiliates are obliged to hold such
Information in confidence, (b) to regulatory officials having jurisdiction over
it or its Affiliates, (c) as required by law or legal process or in connection
with any legal proceeding to which it is a party provided that the Borrower is
notified prior to or concurrently with any such disclosure to the extent legally
permissible, (d) to the Administrative Agent or another Lender, and (e) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. This Agreement, and other confidential
information as approved by the Borrower at the time, may be disclosed, subject
to an agreement containing provisions substantially the same as those of this
Section 11.07, to any Participants, Eligible Assignees, potential Participants
or potential Eligible Assignees.
          For purposes of this Section, “Information” means all confidential
information received from any Loan Party or any of its Subsidiaries relating to
any Loan Party or any of its Subsidiaries or their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          Each of the Administrative Agent and the Lenders acknowledges that
(a) the Information may include material non-public information concerning any
Loan Party or any of its Subsidiaries, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

54



--------------------------------------------------------------------------------



 



          11.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or Holdings
against any and all of the obligations of the Borrower or Holdings now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or Holdings may be contingent or unmatured or are owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
          11.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
          11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
          11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

55



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any extension of credit, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.
          11.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          11.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

56



--------------------------------------------------------------------------------



 



          11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
          11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS

57



--------------------------------------------------------------------------------



 



AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          11.16 California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
11.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
          11.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers, are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers, on the other hand, (B) each
of the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Joint Lead
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Joint Lead Arrangers has any obligation to the
Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent nor the Joint Lead Arrangers has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the

58



--------------------------------------------------------------------------------



 



Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
          11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.
[Remainder of page intentionally left blank.]

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            AVERY DENNISON OFFICE PRODUCTS COMPANY, as the Borrower
      By:           Name:           Title:           AVERY DENNISON CORPORATION,
as Holdings, as guarantor
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
      By:           Name:           Title:        

S-3